                   IN THE UNITED STATES DISTRICT COURT FOR                                      ■ ; roUih
                          THE SOUTHERN DISTRICT OF GEORGIA                                     ■\H D!V'.
                                        SAVANNAH DIVISION
                                                                                   :ai!3H4Y~7 iHII.'SS
GRADY RENARD WILLIAMS,                 JR.,

        Petitioner,

V.                                                               CASE NO.     CV419-072

GREGORY C.       DOZIER,

        Respondent.



                                                ORDER


        On April         4,    2019,        Petitioner    filed     a     Petition    for Writ         of

Habeas Corpus.^           (Doc.   1. )      In Williams v.        Deal,    6:18-CVr90       (S.D. Ga.

Aug.     30,      2018) ,       however,         this    Court      recognized        Petitioner's

history of filing frivolous motions                            in this Court.        (See    6:18-CV-

90,    Doc.     5; Doc.       6. ) Accordingly, the Court imposed special filing

restrictions on all of Petitioner's future filings.                                 (Id.)    In light

of    those     restrictions,           the Clerk is DIRECTED to close this                         case.

Petitioner's         petition          should      be    filed     in     accordance        with      the

restrictions        provided           in     Williams    v.    Deal,     6:18-CV-90        (S.D.     Ga.

Aug.    30,    2018) .

        SO ORDERED this            7-          day of May 2019.



                                                 WILLIAM T. MOORE, JR^^
                                                 UNITED    STATES       DISTRICT    COURT
                                                 SOUTHERN       DISTRICT    OF GEORGIA



1 Although Petitioner has labeled his motion as a petition for writ
of     habeas    corpus,       Petitioner does            not    seek any habeas            relief     in
his    motion.
